
	
		I
		112th CONGRESS
		1st Session
		H. R. 2532
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Ruppersberger
			 (for himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on the
			 Budget and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To permit certain members of the United States Secret
		  Service and certain members of the United States Secret Service Uniformed
		  Division who were appointed in 1984, 1985, or 1986 to elect to be covered under
		  the District of Columbia Police and Firefighter Retirement and Disability
		  System in the same manner as members appointed prior to 1984.
	
	
		1.Short titleThis Act may be cited as the
			 United States Secret Service
			 Retirement Act of 2011.
		2.Authority of
			 certain members of united states secret service to elect coverage under
			 district of columbia police and firefighter retirement system
			(a)In
			 GeneralSubsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act (sec. 5–703, D.C.
			 Official Code) is amended—
				(1)by striking
			 Whenever any member and inserting (1)
			 In
			 general.—Whenever any member; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Coverage of certain other employees
				of Secret Service
							(A)In generalParagraph (1) shall apply with respect to a
				covered employee in the same manner as such paragraph applies to an individual
				who is authorized to make a transfer of funds under such paragraph, but only
				if—
								(i)not later than 60 days after receiving
				notification of the transition cost associated with the application of
				paragraph (1) to the covered employee (as provided under section 2(b)(2) of the
				United States Secret Service Retirement Act of 2011), the covered employee
				provides a notification to the Director of the United States Secret Service
				containing such information and assurances as the Director may require;
								(ii)on or before the date the covered employee
				provides a notification under clause (i), the employee makes a lump sum payment
				in an amount equal to the transition cost associated with the application of
				paragraph (1) to the covered employee, in accordance with section 2(c) of the
				United States Secret Service Retirement Act of 2011; and
								(iii)the covered employee uses the
				account of the covered employee in the Thrift Savings Fund as the exclusive
				source of funds for making the lump sum payment under clause (ii).
								(B)Adjustment to reflect Social
				Security contributions and benefitsIn the case of a covered
				employee who authorizes a transfer of funds under paragraph (1), such covered
				employee shall be subject to the same deductions and shall be entitled to the
				same benefits as provided for under paragraph (1), subject to offset in
				accordance with section 103(e) of Public Law 100–238 (5 U.S.C. 8334
				note).
							(C)Covered employee
				definedIn this paragraph, the term covered employee
				means an individual who—
								(i)was appointed as an officer or
				member of the United States Secret Service Division or the United States Secret
				Service Uniformed Division during 1984, 1985, or 1986;
								(ii)has actively performed duties
				other than clerical for 10 or more years directly related to the protection
				mission of the United States Secret Service described under section 3056 of
				title 18, United States Code;
								(iii)is serving as an officer or
				member of the United States Secret Service Division or the United States Secret
				Service Uniformed Division (or any successor entity) on the date of enactment
				of this paragraph; and
								(iv)is participating in the Federal
				Employees’ Retirement System under chapter 84 of title 5, United States Code,
				on the date of enactment of this
				paragraph.
								.
				(b)Notifications
				(1)Initial
			 notification by secret serviceNot later than 30 days after the date of
			 the enactment of this Act, the Director of the United States Secret Service
			 shall notify each covered employee that the covered employee may execute an
			 election under this subsection to have paragraph (1) of subsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act (sec. 5–703, D.C.
			 Official Code) apply with respect to the covered employee.
				(2)Notification of
			 transition costNot later
			 than 15 days after determining the amount of the transition cost associated
			 with the application of paragraph (1) of subsection (b) of the Policemen and
			 Firemen’s Retirement and Disability Act (sec. 5–703, D.C. Official Code) to a
			 covered employee (in accordance with subsection (c)), the Director of the
			 United States Secret Service shall notify the covered employee of such
			 transition cost.
				(c)Transition
			 Cost
				(1)Determination of
			 amountThe transition cost
			 associated with the application of paragraph (1) of subsection (b) of the
			 Policemen and Firemen’s Retirement and Disability Act to a covered employee is
			 the amount by which—
					(A)the estimated
			 present value of the payments which would be payable by the Federal Government
			 to the District of Columbia with respect to such employee during the 11-fiscal
			 year period beginning with the fiscal year in which this Act is enacted if such
			 paragraph applies with respect to the covered employee, exceeds
					(B)the estimated present value of the benefits
			 which would be payable from the Civil Service Retirement and Disability Fund
			 with respect to such employee during the 11-year period described in
			 subparagraph (A) if such paragraph does not apply with respect to the covered
			 employee.
					(2)DeterminationNot later than 60 days after the date of
			 the enactment of this Act, the Director of the United States Secret Service, in
			 consultation with the Director of the Office of Personnel Management and the
			 Mayor of the District of Columbia, shall determine the transition cost with
			 respect to each covered employee, by applying such assumptions and other
			 methodologies as the Director of the United States Secret Service considers
			 appropriate, consistent with generally accepted actuarial practices and
			 standards.
				(3)Use of
			 distribution from thrift savings plan for lump sum payment
					(A)In
			 generalFor purposes of
			 making the lump sum payment required under paragraph (2) of subsection (b) of
			 the Policemen and Firemen’s Retirement and Disability Act, a covered employee
			 shall, subject to section 8435 of title 5, United States Code (to the same
			 extent and in the same manner as a withdrawal under section 8433(h) of such
			 title), direct the Executive Director appointed under section 8474 of such
			 title to make a single withdrawal from the account of the covered employee in
			 the Thrift Savings Fund in an amount equal to the transition cost associated
			 with the covered employee.
					(B)Transfer to
			 secret serviceUpon being
			 directed by a covered employee to make a withdrawal under subparagraph (A), the
			 Executive Director shall transfer the amount of the withdrawal to the Director
			 of the United States Secret Service for deposit into the Contributions for
			 Annuity Benefits, United States Secret Service appropriations account of the
			 Department of Homeland Security.
					(C)Tax rollover
			 treatmentNotwithstanding
			 section 8433(c) (2), (3), and (4) of title 5, United States Code, any transfer
			 made under subparagraph (B) shall be treated as a direct transfer described
			 under section 402(e)(6) of the Internal Revenue Code of 1986.
					(d)DefinitionIn subsections (b) and (c), a covered
			 employee means an individual described in paragraph (2) of subsection
			 (b) of the Policemen and Firemen’s Retirement and Disability Act (sec. 5–703,
			 D.C. Official Code), as added by subsection (a).
			3.Treatment of
			 reemployed annuitantsSection
			 8468 of title 5, United States Code, is amended by adding at the end the
			 following:
			
				(k)(1)For purposes of this
				section, the term covered District of Columbia retiree means an
				individual who is receiving benefits under the Policemen and Firemen’s
				Retirement and Disability Act—
						(A)based in whole or in part on such
				individual’s service as an officer or member of the United States Secret
				Service Division or the United States Secret Service Uniformed Division;
				and
						(B)pursuant to an election, made under
				subsection (b)(2) of such Act (sec. 5–703, D.C. Official Code), to transfer to
				that retirement system from the retirement system under this chapter.
						(2)If a covered District of Columbia
				retiree becomes employed in an appointive or elective position (as referred to
				in subsection (a)), an amount equal to the retirement benefits which are
				payable under the Policemen and Firemen’s Retirement and Disability Act and
				allocable to the period of actual employment shall be deducted from the pay of
				the reemployed retiree, to the same extent and in the same manner as if those
				retirement benefits were an annuity under this chapter.
					(3)The Director of the Office of
				Personnel Management shall prescribe any regulations necessary to carry out
				this subsection, including regulations under which an employing agency shall
				accept the certification of the appropriate official of the government of the
				District of Columbia regarding the amount of retirement benefits being paid to
				a covered District of Columbia retiree for a period during which such retiree
				is employed in the position described in paragraph
				(2).
					.
		4.PAYGO
			 ComplianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
